Citation Nr: 1829642	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  14-38 483A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for asthma with chronic obstructive pulmonary disease (COPD).  

2. Entitlement to an increased rating in excess of 20 percent for status post lumbar spine surgery, L5-S1, with osteoarthritis for the period prior to September 11, 2013.  


REPRESENTATION

Veteran represented by: Travis Barrick, Attorney	


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1983 to July 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of these matters is with the RO in Waco, Texas.  

In his November 2014 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a member of the Board.  Subsequently, a video conference hearing was scheduled for June 2018.  However, in a May 2018 correspondence, the Veteran's representative notified VA that the Veteran wished to withdraw his hearing request.  See 38 C.F.R. § 20.704(e).  
  

FINDING OF FACT

On May 29, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made, in writing, by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a), (b).  

In May 2018, the Veteran's representative submitted a signed Appeals Satisfaction Notice on the Veteran's behalf, indicating that, following a March 2018 rating decision that restored the Veteran's 20 percent rating for status post lumbar spine surgery, L5-S1, with osteoarthritis from September 11, 2013, the Veteran is satisfied and wished to withdraw all remaining associated appeals.        

The Appeals Satisfaction Notice was received May 29, 2018, prior to the promulgation of a decision in the appeal.  Therefore, as the appeal has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claims are dismissed.


ORDER

The appeal for an increased rating in excess of 30 percent for asthma with COPD is dismissed.  

The appeal for an increased rating in excess of 20 percent for status post lumbar spine surgery, L5-S1, with osteoarthritis for the period prior to September 11, 2013, is dismissed.  




		

	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


